           Case 2:19-mj-06293-SCM Document 13 Filed 10/09/19 Page 1 of 3 PageID: 27


AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of New Jersey

                   United States of America                                 )
                                  v.                                        )
                                                                            )      Case No      2:19-rnj-6293-SCM-1
                     JOSEPH RUBINO
                                                                            )
                              Defendant                                     )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I   -   Eligibility for Detention

     Upon the

               LI Motion of the Government attorney pursuant to 18 U.S.C. § 3142(0(1), or
               LI Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(0(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II   -   Findings of Fact and Law as to Presumptions under              § 3142(e)
  LI A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violato,): There is a rebuttable
     presumption that no condition or combination of conditions will reasonably assure the safety of any other person
     and the community because the following conditions have been met:
          LI (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3 142(0(1):
                LI (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                    § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                LI (b) an offense for which the maximum sentence is life imprisonment or death; or
                LI (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                    Controlled Substances Act (21 U.S.C. § 801-904), the Controlled Substances Import and Export Act
                    (21 U.S.C. § 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. § 70501-70508); or
                LI (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                LI (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a fireanu or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
         LI (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(0(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
         LI (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         LI (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                      Page 1 of 3
           Case 2:19-mj-06293-SCM Document 13 Filed 10/09/19 Page 2 of 3 PageID: 28


 AO 472 (Rev. 11/16) Order of Detention Pending Trial

    iE B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
       rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
       defendant as required and the safety of the community because there is probable cause to believe that the defendant
       committed one or more of the following offenses:
           D (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
               Controlled Substances Act (21 U.S.C. § 80 1-904), the Controlled Substances Import and Export Act (21
               U.S.C. § 95 1-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. § 70501-70508);
           IEJ (2) an offense under 18 U.S.C. § 924(c), 956(a), or 2332b;
           D (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
               or more is prescribed;
           J (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. § 1581-1597) for which a maximum term of
               imprisonment of 20 years or more is prescribed; or
               (5) an offense involving a minor victim under 18 U.S.C. § 1201, 1591, 2241, 2242, 2244(a)(l), 2245,
               2251, 225lA, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(l). 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
               2260, 2421, 2422, 2423, or 2425.

   J C. Conclusions Regarding Applicability of Any Presumption Established Above

            iJ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (Part III need not he completed.)


                OR

                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                   Part III Analysis and Statement of the Reasons for Detention
                                              -




     After considering the factors set forth in 18 U.S.C. § 3 142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

          Weight of evidence against the defendant is strong
          Subject to lengthy period of incarceration if convicted
          Prior criminal history
       J Participation in criminal activity while on probation, parole, or supervision
       D History of violence or use of weapons
       iJ History of alcohol or substance abuse
          Lack of stable employment
          Lack of stable residence
          Lack of financially responsible sureties



                                                                                                                      Page 2 of 3
            Case 2:19-mj-06293-SCM Document 13 Filed 10/09/19 Page 3 of 3 PageID: 29


 AO 472 (Rev. 11/16) Order of Detention Pending Trial

           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
         D Prior attempt(s) to evade law enforcement
         D Use of alias(es) or false documents
           Background information unknown or unverified
         D Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

        Defendant remanded to Federal custody with the right to make a bail application at a later time


        Defendant remanded to State custody with the right to make a bail application at a later time



LI      Defendant remanded to custody pending the resolution of the case


        Defendant remanded to custody pending hearing on


        Bail Denied. Defendant remanded to custody




                                                 Part IV Directions Regarding Detention
                                                           -




The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:                  10/9/2019
                                                                                        United States Magistrate Judge




                                                                                                                         Page 3 of 3
